       Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 1 of 24



 1   Danielle Lang (Pro Hac Vice Forthcoming)
     Jonathan Diaz (Pro Hac Vice Forthcoming)
 2   Aseem Mulji (Pro Hac Vice Forthcoming)
     CAMPAIGN LEGAL CENTER
 3   1101 14th Street NW, Suite 400
     Washington, DC 20005
 4   Telephone: (202) 736-2200
     dlang@campaignlegal.org
 5   jdiaz@campaignlegal.org
     amulji@campaignlegal.org
 6
     Patty Ferguson-Bohnee, 020996
 7   Indian Legal Clinic
     Arizona State University
 8   Sandra Day O’Connor College of Law
     111 East Taylor Street
 9   Mail Code 8820
     Phoenix, Arizona 85004
10   Telephone: (480) 727-0420
     pafergus@asu.edu
11
     Mary R. O’Grady, 011434
12   Joshua D. Bendor, 031908
     OSBORN MALEDON, P.A.
13   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012
14   Telephone: (602) 640-9000
     mogrady@omlaw.com
15   jbendor@omlaw.com
16
     Attorneys for Pascua Yaqui Tribe
17
                     IN THE UNITED STATES DISTRICT COURT
18                       FOR THE DISTRICT OF ARIZONA
                               TUCSON DIVISION
19
     Pascua Yaqui Tribe,
20
                           Plaintiff,           COMPLAINT FOR
21                                              DECLARATORY
     vs.                                        AND INJUNCTIVE RELIEF
22
     F. Ann Rodriguez, in her official          Case No. ____________________
23   capacity as Pima County Recorder,
24                         Defendant.
25
           Plaintiff, by and through undersigned attorneys, alleges as follows:
26
                                        INTRODUCTION
27
           1.     This action challenges the Pima County Recorder’s decision to close the
28
       Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 2 of 24



 1   only in-person early voting site on the Pascua Yaqui Pueblo Reservation (“Pascua
 2   Yaqui Reservation” or the “Reservation”), which greatly diminishes the opportunity for
 3   members of the Pascua Yaqui Tribe to exercise their right to vote relative to non-Native
 4   residents of Pima County.
 5          2.     The Pascua Yaqui Tribe has advocated for the reinstatement of the early
 6   voting location in every election since the County Recorder removed the site in 2018.
 7   Still, Pima County Recorder F. Ann Rodriguez has ignored every call on her to reinstate
 8   the early voting site on the Reservation, including now from the Pascua Yaqui Tribal
 9   Council, the Pima County Board of Supervisors, the Mayor of Tucson, and the
10   Secretary of State. The Pascua Yaqui Tribe brings this suit only after exhausting every
11   advocacy option available, including the unexpected rebuffing of a Pima County Board
12   of Supervisors’ action authorizing an early voting location on the Pascua Yaqui
13   Reservation for the final week of early voting prior to Election Day.
14          3.     The County Recorder has time to implement the early voting location
15   before the last week of early voting begins, as the Secretary of State stands ready to
16   provide all the necessary resources and other counties continue to add early voting
17   locations across the state. The Secretary of State has offered to mitigate all costs of
18   implementation.
19          4.     The need for increased access to in-person early voting on the Pascua
20   Yaqui Reservation is paramount, particularly in light of the devastating impact of the
21   COVID-19 pandemic on tribal communities and the fact that mail voting is not an
22   available or adequate substitute for many Native voters.
23          5.     After the County Recorder closed the early voting sites on the Pascua
24   Yaqui reservation, the Pascua Yaqui Tribal Council and Native American voters
25   engaged in both public and private advocacy and prevailed upon the County Recorder
26   to reverse her decision and reinstate the early voting sites on tribal lands. Their
27   advocacy efforts culminated in the successful issuance of a resolution by the Pima
28
                                                  2
       Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 3 of 24



 1   County Board of Supervisors authorizing early and emergency voting sites on the
 2   Reservation.
 3          6.      The Secretary of State has made clear that resources and support are
 4   available to the counties to expand early voting and increase ballot access in Native
 5   American communities. With assistance from the state, the Pascua Yaqui early voting
 6   site can be reinstated at no cost to the county or the County Recorder. And yet, the
 7   County Recorder still refuses to allow the early voting site to be reinstated on the
 8   Reservation.
 9          7.      Residents of the Pascua Yaqui Reservation have limited access to private
10   and public transportation. And members of the Tribe have been severely impacted by
11   the COVID-19 pandemic, which makes traveling long distances to vote at early voting
12   sites infeasible options for many tribal members.
13          8.      Without access to in-person early voting on the Pascua Yaqui
14   Reservation, Yaqui voters will be forced to travel en masse to a single in-person polling
15   place on Election Day, risking their health and safety and that of the public.
16          9.      The County Recorder’s closure of early voting sites on tribal lands and
17   subsequent refusal to reinstate or provide any additional early voting sites amid
18   pandemic denies Native American residents in Pima County equal access to early
19   voting sites, violates federal law, and imposes unconstitutional burdens on their
20   fundamental right to vote.
21                                 JURISDICTION AND VENUE
22          10.     This Court has jurisdiction over the subject matter of this action pursuant
23   to 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
24          11.     This Court has personal jurisdiction over Defendants, who reside in this
25   district, in their official capacities.
26          12.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) because all
27   the events relevant to this action occurred in the District of Arizona.
28
                                                   3
       Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 4 of 24



 1           13.   This Court has jurisdiction to grant both declaratory and injunctive relief
 2   pursuant to 28 U.S.C. §§ 2201 and 2202.
 3                                         PARTIES
 4           14.   Plaintiff Pascua Yaqui Tribe (the “Tribe”) is a federally recognized Tribe
 5   with approximately 23,000 enrolled members. The Yaqui have lived and traveled
 6   throughout the Gila and Santa Cruz River Valleys for hundreds of years. The Pascua
 7   Yaqui Tribe has nine communities in Pima and Maricopa Counties. In 1964 a bill was
 8   passed for the transfer of 202 acres of land for the Yoeme in Pima County. This new
 9   land, the Pascua Yaqui Reservation, also known as New Pascua, is located southwest
10   of Tucson, Arizona. The Tribe has now added over 2,000 acres to its reservation land
11   base.
12           15.   The Tribe has standing to bring this lawsuit. Tribal members would have
13   standing to sue in their individual capacities for the allegations set forth in the
14   complaint. The Tribe coordinates voter outreach and education for Tribal members to
15   participate in state and federal elections, both on and off the Pascua Yaqui Reservation.
16   The Tribe also asserts the right to bring this claim on behalf of its members parens
17   patriae. The Tribe has a strong interest in ensuring that all Tribal members are able to
18   exercise their right to vote on Election Day. If Tribal members are unable to vote, the
19   collective power and voice of Native American voters is reduced.
20           16.   Defendant F. Ann Rodriguez is the Pima County Recorder. She is sued
21   in her official capacity. As the Pima County Recorder, Ms. Rodriguez’s responsibilities
22   include maintaining the conduct of elections in the county. See A.R.S. § 16-407.
23                                           FACTS
24      A. Access to Safe and Accessible Early Voting Sites Is Essential to Native
           American Voter Access in Pima County.
25
26           17.   Arizona permits voters to vote in person before Election Day at early
27   voting or emergency voting sites. The county recorder must provide in-person early
28
                                                  4
         Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 5 of 24



 1   voting sites at the recorder’s offices starting on the day the county begins mailing
 2   absentee ballots and may establish additional in-person early voting sites throughout
 3   the county. Arizona Election Procedures Manual 63 (Dec. 2019) (“EPM”) (citing
 4   A.R.S. §§ 16-246(C), 16-542(A)). In selecting early voting sites, the recorder must
 5   “ensure that all voters may reasonably access at least one early voting location.” Id.
 6          18.     Upon a specific resolution, the county board of supervisors may also
 7   authorize the county recorder or any other officer in charge of elections to establish and
 8   operate emergency voting sites at specified locations and times. A.R.S. § 16-511(B)(5);
 9   EPM at 65. Counties may also establish one or more ballot drop-off locations or drop
10   boxes where voters can return mail ballots in person. EPM at 60.
11          19.     Early voting has become integral to exercising the franchise in Pima
12   County. Between 2012 and 2018, Pima County closed 11 percent of its Election Day
13   polling locations. 1 Since the U.S. Supreme Court’s decision in Shelby County v. Holder,
14   570 U.S. 529 (2013), Pima County closed more polling locations than all but eight
15   counties in the country. 2 In 2018, 70 percent of Pima County voters voted early, either
16   by mail or at an early voting site. 3
17          20.     The availability of in-person early voting sites is especially important for
18   Native American voters in Pima County, many of whom live in large concentrations on
19   or near tribal lands, including the Pascua Yaqui Reservation.
20          21.     The Pascua Yaqui Reservation is the social, cultural and political center
21   of the Tribe. The Reservation and the surrounding off-reservation tribal trust land
22   encompass about 3 square miles. The Reservation is home to at least 3,607 residents,
23
24
     1
       The Leadership Conference Education Fund, Democracy Diverted: Polling Place
     Closures and the Right to Vote, at 59 (Sept. 2019),
25   http://civilrightsdocs.info/pdf/reports/Democracy-Diverted.pdf.
     2
       Id. at 16.
26   3
       Rob Arthur & Allison McCann, How the Gutting of the Voting Rights Act Led to
     Hundreds of Closed Polls, VICE NEWS (Oct. 16, 2018),
27   https://news.vice.com/en_us/article/kz58qx/how-the-gutting-of-the-voting-rights-act-
28   led-to-closed-polls.
                                                   5
         Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 6 of 24



 1   of whom more than 93 percent are Native American. 4
 2          22.    Like other Native American communities in Arizona and across the
 3   country, Pima County’s Native American communities have been disproportionately
 4   hard hit by COVID-19. As of October 10, 2020, the Pascua Yaqui Tribe has reported
 5   532 confirmed positive cases and 12 confirmed deaths in the Tucson area alone.
 6          23.    Native American voters have long endured systemic socioeconomic
 7   inequities which also put them at disproportionately high risk of severe illness from
 8   COVID-19. Indeed, even before the COVID-19 pandemic, Native Americans had the
 9   highest rate of infectious disease severity and death of any racial or ethnic group, as
10   well as high rates of immunocompromising diseases and underlying conditions that
11   make COVID-19 particularly dangerous. Native American healthcare infrastructure is
12   also chronically underfunded.
13          24.    On the Pascua Yaqui Reservation, more than a quarter of residents are
14   medically uninsured. 5 The median household income on the Reservation is $31,241,
15   roughly half that of Pima County, and the unemployment rate is 26 percent, not taking
16   into account the 2020 spike in unemployment due to the COVID-19 pandemic. 6 The
17   rate of disability on the Reservation is also far higher than in the surrounding area.
18          25.    The severe risks from COVID-19 among Native American communities
19   will make it hazardous for tribal residents to vote in person in large numbers on Election
20   Day.
21          26.    In addition, for many Native American residents of Pima County, voting
22   by mail is not a trusted or viable option. Only 18 percent of Native American voters in
23   Arizona have home mail service; white voters have home mail service at a rate over
24
25   4
       Ariz. Dep’t of Health Services, Pascua Yaqui Tribe Primary Care Area 2019
26   Statistical Profile (Feb. 25, 2020),
     https://www.azdhs.gov/documents/prevention/health-systems-development/data-
27   reports-maps/primary-care/pima/117.pdf (“Pascua Yaqui Statistical Profile”).
     5
       Id.
     6
28     Id.
                                                   6
         Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 7 of 24



 1   350 percent higher than Native Americans. 7 Native American voters in Arizona
 2   generally have a low level of trust that their ballot will be counted; a recent report found
 3   that only 29.2 percent of Native American voters in Arizona have complete trust that
 4   their mail-in ballot will be counted. 8 Given historical problems with and mistrust of
 5   mail service on tribal lands, many Native Americans strongly prefer to vote in person,
 6   and for many communities, voting on Election Day has historically been a civic and
 7   community event. 9 Indeed, the Pascua Yaqui Reservation has the lowest vote-by-mail
 8   rate in Pima County, and many Native American voters on the Reservation remain
 9   unfamiliar with the process of requesting, casting, and returning a mail ballot.
10           27.   To avoid dangerous overcrowding at the polls in November amid
11   COVID-19, tribal communities must have ready access to in-person early voting sites.
12           28.   Recognizing this reality, the Arizona Secretary of State has encouraged
13   counties to increase access to in-person early voting sites, “where crowds tend to be
14   smaller,” especially in communities that have historically faced barriers to voting by
15   mail. 10 Additionally, the Secretary of State has released specific recommendations for
16   voters in tribal communities: “If you did not receive a ballot-by-mail or otherwise
17   choose to vote in-person, we encourage you to vote early.” 11
18        B. The County Recorder Abruptly Closed the Only Early Voting Site on the
             Pascua Yaqui Reservation.
19
             29.   Beginning in 2010 and up though the 2016 general election, the Pascua
20
     Yaqui Tribe had one early voting site on the Reservation. The site was located in voting
21
22   7
       Hobbs, 948 F.3d at 1006.
23
     8
       The Native American Voting Rights Coalition, Survey Research Report: Voting
     Barriers Encountered by Native Americans in Arizona, New Mexico, Nevada and
24   South Dakota, at 102 (Jan. 2018), https://vote.narf.org/wp-
     content/uploads/2018/10/2017NAVRCsurvey-full.pdf
25
     9
       Ariz. Sec’y of State, 2020 AZVoteSafe Guide for Native Americans, (last accessed
     Oct. 8, 2020),
26   https://azsos.gov/sites/default/files/AZSOS_2020_Native_American_Vote_Guide.pdf.
     10
        Ariz. Sec’y of State, Guidance for Reducing COVID-19 Risks at In-Person Voting
27   Locations (last accessed Oct. 8, 2020),
     https://azsos.gov/sites/default/files/AZSOS_Polling_Place_Guidance_2020.pdf
28
     11
        2020 AZVoteSafe Guide for Native Americans, supra note 9.
                                                    7
       Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 8 of 24



 1   precinct 110 at the Tribe’s radio station, adjacent to the Casino of the Sun on the
 2   northeastern edge of the Reservation. The County Recorder operated the site as a
 3   limited-access early voting site, which means the site was stocked with paper ballots
 4   only from certain precincts.
 5          30.    After the 2016 election, in which 44 people voted at the Reservation’s
 6   early voting site, the Tribe launched a get-out-the-vote campaign in the lead up to the
 7   2018 elections. The Tribe held more than 40 voter outreach and registration events that
 8   year, and a key part of the campaign was to encourage Yaqui voters to vote early.
 9          31.    On July 18, 2018, shortly before the August 2018 primary and midway
10   through the get-out-the-vote campaign, the County Recorder’s office informed the
11   Tribe that it was closing the only early voting site on the Pascua Yaqui Reservation and
12   opening a new site off-reservation.
13          32.    That new site, which remains the nearest early voting site to the
14   Reservation, is located at the Mission Library. The Mission Library is at least eight
15   miles away from the Reservation in a neighborhood that is less than 10 percent Native
16   American.
17          33.    The 8-mile distance may not seem far in absolute terms, but for Yaqui
18   people without access to a private vehicle, it makes voting early in person severely
19   burdensome. Roughly one in five residents of the Reservation lack access to a car and
20   must rely on public transportation. The only public transportation available to leave the
21   Reservation is a bus, which takes at least sixty to ninety minutes to travel from the
22   Reservation to the Mission Library early voting site. Thus, to vote early in person, many
23   Tribal residents must travel at least two to three hours roundtrip. The burden here is not
24   immaterial especially when you take into account the conditions particular to Tribal
25   voters. See Sanchez v. Cegavske, 214 F. Supp. 3d 961, 976 (D. Nev. 2016) (finding that
26   traveling to a polling location 16 miles away is unduly burdensome).
27          34.    Traveling for hours by bus to vote during the COVID-19 pandemic is
28
                                                   8
          Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 9 of 24



 1   dangerous. According to the United States Centers for Disease Control and Prevention,
 2   traveling by bus “for any length of time” involves sitting or standing within six feet of
 3   others, which increases the risk of getting COVID-19. 12 The dangers inherent in bus
 4   travel will deter many Tribal residents from voting early, many of whom face
 5   heightened risk of serious illness or death from COVID-19. See supra ¶¶ 22-25.
 6           35.   After the closure of the Tribe’s only accessible early voting site in 2018,
 7   the Pascua Yaqui Tribal Council immediately advocated to have the site reinstated. The
 8   Tribal Council wrote a letter to the County Recorder on July 25, 2018 voicing concerns
 9   about the lack of accessible in-person early voting on the Reservation and explaining
10   that many Native American voters lack access to private transportation. The Tribal
11   Council also offered its assistance to reestablish the site.
12           36.   On July 12, 2019, the Tribal Council met with the County Recorder to
13   reiterate its concerns. The County Recorder’s office refused to provide additional early
14   voting options.
15           37.   On June 20 and September 12, 2019, the Tribal Council sent two
16   additional letters to the County Recorder explaining the need for more early voting
17   options on the Pascua Yaqui Reservation.
18           38.   On November 6, 2019, the Tribal Council sent a fourth letter to the
19   County Recorder’s office requesting she reinstate the Reservation’s early voting site
20   for the 2020 presidential preference election, the August primary election, and the
21   upcoming general election. In a letter dated December 31, 2019, the County Recorder
22   refused to reopen the site for the presidential preference election citing alleged limited
23   funding and restrictions on the number of precincts and polling places imposed by the
24   state for that election. She also refused to operate an early voting site on the Reservation
25   for the 2020 primary and general elections, citing low turnout at the early voting site in
26
27
     12
       U.S. Center for Disease Control, Travel during the COVID-19 Pandemic (Oct. 6,
     2020), https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-
28   covid19.html.
                                                    9
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 10 of 24



 1   2016.
 2           39.   But the number of Tribal residents who would utilize an in-person early
 3   voting site on the Reservation in the 2020 election has dramatically increased due to
 4   COVID-19 and the Tribe’s concerted efforts during the last ten years to increase voter
 5   turnout. For example, in the Tribe’s June 1, 2020 tribal council elections, more than
 6   454 Tribal members participated in early voting on the Pascua Yaqui Reservation,
 7   which is a 182 percent increase from the 2016 tribal council election early voting
 8   turnout. In that election, which occurred after the onset of the COVID-19 pandemic,
 9   the Tribe offered eleven days of early voting on the Reservation.
10           40.   Indeed, the Tribe’s efforts to restore early voting on the Reservation have
11   rapidly accelerated and increased in urgency since the start of the pandemic. On July
12   17, 2020, the Tribal Council published an op-ed calling for restoration of the early
13   voting site on the Reservation in light of the risks posed by COVID-19. 13 The Tribe
14   also gathered more than 1,000 petition signatures in support of restoring the early voting
15   site. 14 One member of the Pima County Board of Supervisors cited receiving more than
16   200 emails advocating for reinstatement of early voting on the Reservation. 15
17           41.   On August 26, 2020, the members of the Tribal Council wrote to the
18   Board of Supervisors requesting an early voting site, an emergency voting site, and a
19   ballot drop-off location, and appeared at the Board of Supervisor’s September 1, 2020
20   meeting to voice their concerns.
21           42.   On September 1, 2020, the County Recorder issued a press release about
22   the Tribe’s request to the Board of Supervisors. The press release did not justify the
23   13
        The Pascua Yaqui Tribal Council, Pascua Yaqui Tribal Council: We need early
24   voting site on the reservation, especially amid COVID-19, ARIZONA DAILY STAR
     TUCSON (Jul. 17, 2020), https://tucson.com/opinion/local/pascua-yaqui-tribal-
25   council-we-need-early-voting-site-on-the-reservation-especially-amid-
     covid/article_90b1b034-a9e6-5cf1-826b-9c323d69a4c7.html.
     14
26      Id.
     15
        Calah Schlabach, From showdown to stalemate, Pascua Yaqui voting site feud
27   continues, CRONKITE NEWS (Sept. 22, 2020),
     https://www.indianz.com/News/2020/09/22/cronkite-news-pascua-yaquitribe-denied-
28   early-voting-site.
                                                  10
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 11 of 24



 1   County Recorder’s decision to remove the Tribe’s only on-reservation early voting site.
 2   Nor did it acknowledge the current health risks inherent in traveling two to three hours
 3   by bus to vote. Instead, it offered a litany of “recommendations which the Pascua Yaqui
 4   leadership have not considered,” compared the Pascua Yaqui Tribe’s burden to those
 5   of Tohono O’odham Nation residents who must “drive 63 miles (over on hour) to reach
 6   the [only early voting] site” on the Tohono O’odham Reservation, and even called on
 7   the Tribe to establish and pay for an “Uber”-like service to transport its members to
 8   early voting sites.
 9             43.   On September 3, 2020, the County Recorder followed the press release
10   with a memorandum to the Board of Supervisors offering various reasons for the
11   closure of the Reservation’s only early voting site. These purported justifications
12   included the County Recorder’s alleged inability to identify where Yaqui voters live;
13   her office’s alleged inability to ensure ballot security and chain of custody at sites on
14   the Reservation; and her personal desire to use county-owned facilities for full-service
15   early voting sites with ballot on-demand printers and hardwired access to the county’s
16   voter registration database rather than limited-access sites.
17             44.   On September 8, 2020, the County Administrator informed the Board of
18   Supervisors that operation of any emergency voting sites authorized by the Board
19   would require access to a voter registration database and a ballot on-demand printer.
20   The County Administrator noted that these resources are within the custody and control
21   of the County Recorder, and she has refused to provide them to any entity outside her
22   office.
23             45.   On September 15, 2020, recognizing the absence of early voting options
24   on the Reservation, the lack of car access on the Reservation, and the unique hazards
25   faced by Yaqui voters in light of the pandemic, the Board of Supervisors passed a
26   resolution authorizing the County Recorder to make early voting and ballot drop-off
27   locations available on the Reservation at the Pascua Yaqui Tribal Council Chambers
28
                                                  11
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 12 of 24



 1   from Monday, October 26 to Friday, October 30, 2020. The resolution also authorized
 2   emergency voting at that location on Saturday, October 30 from 9:00 a.m. to 3:00 p.m.
 3   and on Monday, November 2 from 9:00 a.m. to 5:00 p.m.
 4          46.    That day, the Tribal Council wrote to the County Recorder requesting to
 5   confer about the implementation of the Board of Supervisor’s authorization for an early
 6   voting, emergency voting, and ballot drop-off location on the Reservation.
 7          47.    On September 16, the County Recorder sent a letter to the Tribe claiming
 8   that the resolution was “drafted, introduced and adopted without [her] knowledge or
 9   consent,” and offering only the following response to the Tribe’s request to confer: “My
10   suggestion to you at this point would be to contact [the Board of Supervisors] to
11   determine exactly how THEY plan on implementing THEIR resolution.” Since then,
12   she has steadfastly refused to open the sites authorized by the Board of Supervisors or
13   even provide access to the resources necessary to operate an emergency voting site
14   during the three days prior to Election Day.
15          48.    On September 25, the Tribe sent a legal demand letter, through counsel,
16   to the County Recorder requesting that she establish an early and emergency voting site
17   and ballot drop-off location on the Reservation. The Tribe requested a response by
18   October 7.
19          49.    On October 8, the County Recorder responded via counsel, and notified
20   the Tribe that she had just learned that the Azul Room in the Tribal Wellness Center
21   will be used as an Election Day polling place, and might feasibly serve as an early in-
22   person voting site.
23          50.    Although the Tribal Wellness Center had already been vetted and
24   approved by the Pima County Elections Department, the County Recorder insisted on
25   conducting a site inspection with her own staff. A site inspection of both the Tribal
26   Wellness Center and the Tribal Council Chambers was conducted by the County
27   Recorder’s staff on October 9.
28
                                                    12
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 13 of 24



 1          51.    In advance of the site inspection, the Tribe provided the County Recorder
 2   with floorplans for the Tribal Wellness Center and Azul Room and information on the
 3   technology capabilities for the facility. The Tribe also made members of the Tribal
 4   Council, facilities staff, information technology staff, and police department available
 5   to respond to any questions during the site inspection.
 6          52.    On the evening of October 9, after the site inspection had concluded, the
 7   County Recorder’s counsel notified the Tribe’s counsel that the Tribal Council
 8   Chambers did not meet the County Recorder’s requirements for an early in-person
 9   voting location, but that the Azul Room in the Tribal Wellness Center could potentially
10   serve as an in-person voting location—provided that certain security and accessibility
11   concerns could be addressed.
12          53.    The County Recorder’s staff identified a number of security and
13   accessibility concerns during the site inspection, including the number of entry and exit
14   points in the Azul Room, the distance from accessible parking to the entrance to the
15   Tribal Wellness Center, the functioning of a handicap-accessible door at the main
16   entrance to the Tribal Wellness Center, and the security and supervision of the facility
17   while the early voting site is not in use.
18          54.    The Tribe committed, both during the site inspection and later via
19   counsel, to addressing any security and accessibility concerns the County Recorder had
20   about the proposed site. The Tribe notified the County Recorder that they are willing
21   and able to change the locks on the entry and exit points for the Azul Room to ensure
22   that only the County Recorder and her staff will have access to the site during early
23   voting. The Tribe also committed to ensure that the handicap-accessible door is
24   functioning and offered to provide overnight supervision of the site by an off-duty
25   police officer or periodic security patrols. The Tribe also offered to set up temporary
26   seating or a rest area between the accessible parking and main entrance of the facility.
27          55.    On October 10, 2020, the Tribe followed up with the County Recorder
28
                                                  13
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 14 of 24



 1   via counsel in an attempt to reach an agreement about the proposed early voting site
 2   and address any of the County Recorder’s security and accessibility concerns. As of the
 3   time of this filing, the Tribe has not received confirmation from the County Recorder
 4   as to whether her concerns are surmountable or whether she is willing to move forward
 5   with establishing an early in-person voting site on the Reservation.
 6      C. The County Recorder’s Closure of and Refusal to Reinstate an Early
           Voting Site on the Pascua Yaqui Reservation Places a Disparate Burden
 7         on Native American Voters.

 8          56.    The County Recorder’s decision to close the only early voting site on the

 9   Pascua Yaqui Reservation, and her continued refusal to provide any accessible early

10   voting options on the Reservation, imposes a severely disparate burden on Native

11   American voters.

12          57.    Native American voters must travel farther, longer, and amid more

13   dangerous COVID-19 conditions to access early voting sites in Pima County as

14   compared to non-Native American voters.

15          58.    The average driving distances and travel times to early voting sites in

16   Pima County are greater for Native American voters than for any other racial or ethnic

17   group. Indeed, the in-person early voting sites that the County Recorder has established

18   for the 2020 election are primarily clustered in predominantly white areas of the Tucson

19   metropolitan area.

20          59.    Native American communities in Pima County disproportionately face

21   barriers or impediments to accessing early voting sites in addition to living a greater

22   distance from early voting sites. Native American communities have the lowest rate of

23   car access of any racial or ethnic group in Pima County, which makes traveling even

24   short distances in absolute terms impossible without ready access to public

25   transportation.

26          60.    Public transportation is less available on tribal lands than in urban and

27   suburban areas with smaller Native American populations, requiring Native American

28   voters to spend far more time on public transportation to access early voting sites than
                                                 14
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 15 of 24



 1   any other racial or ethnic group. Because of the extra time spent on transit to access
 2   early voting sites, Native American voters also have fewer total hours when they can
 3   access early voting sites, which are open only certain hours, compared to voters whose
 4   travel distance is shorter or than more affluent voters who can drive themselves.
 5          61.    And given the heightened risk from COVID-19 among Native American
 6   communities, long trips by public transportation to early voting sites impose a
 7   disproportionately dangerous risk to Native American voters’ physical health and safety
 8   and the health and safety of their communities.
 9          62.    For Native American voters on the Pascua Yaqui Reservation, the
10   confluence of these factors makes for an especially severe burden not shouldered by the
11   surrounding communities, which are more than 95 percent non-Native. The nearest
12   early voting site is a two- to three-hour bus ride, and many more Tribal residents lack
13   reliable access to private transportation than voters in surrounding neighborhoods. The
14   vote-by-mail rate on the Reservation is the lowest in the county. And Native American
15   voters on the Reservation are at greater risk of contracting or spreading COVID-19,
16   forcing on them an impossible choice: abstain from voting to stay safe, brave the
17   crowded polls on Election Day, or spend hours on public buses to vote early. This
18   choice falls disproportionately on Native American voters of the Pascua Yaqui
19   Reservation compared to surrounding communities.
20          63.    The County Recorder’s denial of early voting locations follows a storied
21   history of discrimination against Native American voters in Arizona generally,
22   including Yaqui voters. “For over a century, Arizona has repeatedly targeted its
23   American Indian, Hispanic, and African American citizens, limiting or eliminating their
24   ability to vote and to participate in the political process.” Democratic Nat'l Comm. v.
25   Hobbs, 948 F.3d 989, 998 (9th Cir. 2020). Yaqui voters, like other Native American
26   voters in the state, were subject to literacy tests, voter intimidation, and outright
27   disenfranchisement for much of their history. See id. at 1019-22.
28
                                                 15
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 16 of 24



 1            64.     Yaqui voters have faced persistent barriers to the polls. Prior to 1924,
 2   Native Americans were not American citizens and could not vote in state and federal
 3   elections. After the passage of the Indian Citizenship Act of 1924, Native Americans
 4   were prohibited from registering to vote. 16 Native Americans were first disenfranchised
 5   because they were considered “wards of the nation.” James Thomas Tucker et. al.,
 6   Voting Rights in Arizona: 1982-2006, 17 S. CAL. REV. L. & SOC. JUST. 283, 285 (2008).
 7            65.     After Native Americans secured the right to vote in 1948,17
 8   discriminatory literacy tests prevented most Native American voters from registering
 9   to vote. The Voting Rights Act Amendments in 1970 included a nationwide ban on
10   literacy tests. Arizona challenged the ban on literacy tests. In upholding the ban, the
11   United States Supreme Court found that Arizona had a “serious problem of deficient
12   voter registration among Indians.” 18 The Court noted that tribal voters may use
13   resources in their native language in order to cast a ballot. 19 As a result, the federal
14   government covered the state of Arizona by Section 5 of the Voting Rights Act in 1975,
15   requiring preclearance for its election laws to prevent the implementation of racially
16   discriminatory voting practices against Native American voters in the state. The Pascua
17   Yaqui language was covered under the Section 203 language minority provisions of the
18   Voting Rights Act because of the non-English speakers on their reservations. In 1988,
19   Arizonans passed Proposition 106, mandating that state employees speak only English
20   on the job. 20
21            66.     Native Americans in Pima County continue to bear the impacts of a long
22   history of oppression, as evidenced by disparate socioeconomic outcomes and
23   persistent discrimination in areas such as health and education.
24            67.     Native American residents of the Pascua Yaqui Reservation still suffer
25
26
     16
          Porter v. Hall, 34 Ariz. 308, 271 P. 411 (Ariz. 1928).
     17
          Harrison v. Laveen, 67 Ariz. 337, 196 P.2d 456 (Ariz. 1948).
27
     18
          Oregon v. Mitchell, 400 U.S. 112, 117, 132, 153 (1970).
     19
          Id. at 146.
28
     20
          Arizonans for Official English v. Arizona, 520 U.S. 43 (1997).
                                                   16
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 17 of 24



 1   from disproportionately harsh socioeconomic conditions compared to the white
 2   community. Many residents on the Reservation live below the poverty line, and 24.5
 3   percent have less than a ninth-grade education, as compared to 4.6 percent for the
 4   county. The Tribe also has limited access to healthcare and a high rate of multi-
 5   generational households, resulting in an increased rate of infection of COVID-19
 6   compared to other communities.
 7          68.    These socioeconomic disparities faced by Native American residents are
 8   connected to their decreased opportunity to vote. Tribal members have fewer
 9   opportunities to vote early in-person than their white counterparts. From 2010 to 2016,
10   the Pascua Yaqui Tribe had one early voting site on the reservation. And even when the
11   site was open in 2016, it was open for 8 hours for 4 days of early voting, a total of 32
12   hours, whereas off-reservation sites not in county buildings offered an average of 95
13   hours of in-person early voting.
14          69.    In addition to the closure of the Pascua Yaqui early voting site, County
15   Recorder has closed three of the four early voting sites on the Tohono O’odham Nation.
16   Thus, the County Recorder has closed four of the five early voting sites on tribal land
17   since 2018.
18          70.    These disparities have resulted in lower turnout among Native American
19   voters compared to their white counterparts. In the 2018 general election, the voter
20   turnout rate was 39 percent among voters on the Pascua Yaqui Reservation, compared
21   to 70.55 percent for the county.
22          71.    These burdens also disrupt the ability of Native American voters to elect
23   candidates of their choice. Indeed, in this very election, a Native American candidate is
24   running for Pima County Recorder. Yet Native American voters will have fewer
25   opportunities than any other group in Pima County to ensure that their candidate of
26   choice is elected, disrupting their ability to vote for candidates they believe will protect
27   their equal right to vote.
28
                                                   17
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 18 of 24



 1      D. The County Recorder Has the Time and Resources to Ensure Equal
           Access to Safe and Accessible Early Voting for Native American Voters
 2
 3          72.    In her communications with the Tribe, the Board of Supervisors, and the
 4   press, the County Recorder has offered various reasons for closing and now refusing to
 5   provide early voting sites on tribal lands amid pandemic.
 6          73.    With respect to the closure on the Pascua Yaqui Reservation, the County
 7   Recorder has stated, for example, that her office was unable to find a location with
 8   sufficient security to ensure safe handling of ballots.
 9          74.     But the Tribe has offered the Pascua Yaqui Wellness Center to the County
10   Recorder as an option for an early voting site, which has already been approved by the
11   Pima County Elections Department as a suitable location to host a polling site on
12   Election Day. And the County Recorder’s office operated an early voting site on the
13   Pascua Yaqui Reservation for several election cycles. Upon information and belief,
14   there were no reports of security breaches at that location or any early voting site on
15   tribal land. Moreover, the Board’s September 15 resolution authorized early and
16   emergency voting and a ballot drop-off at the Pascua Yaqui Tribal Council Chambers,
17   which has sufficient facilities to ensure ballot security.
18          75.     The County Recorder has also stated that she will not place an early
19   voting site on the Reservation due to its lack of county-owned buildings, citing a
20   preference to use county-owned facilities because they offer hardwire access to the
21   county’s voter registration database and secure Internet access for ballot on-demand
22   printers. The County Recorder has not indicated whether this is a mere preference or an
23   official policy of her office.
24          76.     Regardless, the County Recorder has deviated from this preference in
25   establishing an early voting and emergency voting site at the Good Shepherd UCC
26   Church in Sahuarita, Arizona. The area surrounding the Good Shepherd UCC Church
27   is majority non-Hispanic white and less than 3 percent Native American and has high
28
                                                   18
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 19 of 24



 1   rates of car access and voting by mail. The Good Shepherd UCC Church site will also
 2   offer curbside ballot drop off starting October 19.
 3            77.   The County Recorder has also established an early voting site at the
 4   University of Arizona Student Union, which is not a county-owned building.
 5            78.   In addition, the County Recorder has stated that she could operate a
 6   limited-access early voting site on the Reservation, as was done for many election
 7   cycles, but refuses to do so in 2020 due to her preference for full-service early voting
 8   sites.
 9            79.   But the County Recorder has made an exception to this “rule” as well by
10   establishing a limited-access early voting site at Salazar-Ajo Library in Ajo, Arizona
11   on the rural far-western side of Pima County. The site will be available for Ajo residents
12   only.
13            80.   The County Recorder has also stated that it is too late in the election cycle
14   to add any more early voting sites due to alleged resource constraints and an alleged
15   poll-worker shortage.
16            81.   But there is adequate time to an establish early voting site on the Pascua
17   Yaqui Reservation for the last five days of early voting which has been authorized by
18   the Board of Supervisors.
19            82.   In addition, the Arizona Secretary of State has repeatedly offered funding
20   and resources to counties for establishing early voting sites, especially on tribal lands.
21   The Secretary of State has publicly stated that she supports “any increase in early voting
22   statewide, including the request by Pascua Yaqui tribal leaders” and that the office can
23   support any expenses needed to grant the Tribe’s request. 21 The Secretary of State’s
24   Office has also allocated $1.5 million to increasing early voting options in tribal
25
26   21
       Calah Schlabach, From showdown to stalemate, Pascua Yaqui voting site feud
27   continues, CRONKITE NEWS (Sept. 18, 2020),
     https://cronkitenews.azpbs.org/2020/09/18/from-showdown-to-stalemate-pascua-
28   yaqui-voting-site-feud-continues/.
                                                   19
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 20 of 24



 1   communities. 22 Many counties have used these funds to implement early voting
 2   locations on tribal reservations. The Secretary of State has even offered to hire
 3   temporary staff, procure necessary supplies, and reimburse the County Recorder for
 4   any and all costs associated with staffing and equipment.
 5          83.    The Tribe, as well as other local officials including the Mayor of Tucson,
 6   have urged the County Recorder to take advantage of statewide resources to ensure
 7   adequate early voting options on the Pascua Yaqui Reservation. 23
 8          84.    The County Recorder has refused to provide such access to Native
 9   American voters exclusively at virtually every turn.
10          85.    The County Recorder’s justifications for removing the polling sites on
11   Native American reservations appear pretextual. She provides no excuse that could not
12   be mitigated by the Secretary of States’ offers, and she has already made exceptions to
13   the rules she suggests to non-Native communities.
14          86.    The County Recorder’s communications with and about the Pascua Yaqui
15   Tribe and Native Americans are dismissive and disrespectful, invoking harmful
16   stereotypes about Native Americans. In 2018, for example, the County Recorder stated
17   that “They [the Pascua Yaqui] just don't like to go to the early voting site. They like to
18   vote by mail, or they're traditionalists,” invoking stereotypes of Native Americans as
19   backward and orthodox. 24 In her September press release, the County Recorder
20   dismissed the Tribe’s sovereign and constitutional right to privacy in its internal affairs
21   and accused the Tribe of being overly “protective of its list of members.”
22                                   CAUSES OF ACTION
23                              FIRST CLAIM FOR RELIEF
             (Violation of Section 2 of the Voting Rights Act, 52 U.S.C. § 10301)
24
     22
25      Governor Ducey, Secretary Hobbs Announce $9 Million Investment For Safe
     Elections Plan (Jul. 2, 2020),
26   https://azgovernor.gov/governor/news/2020/07/governor-ducey-secretary-hobbs-
     announce-9-million-investment-safe-elections.
27
     23
        Regina Romero, TWITTER (Sept. 1, 2020),
     https://twitter.com/TucsonRomero/status/1300821029426692101.
28
     24
        Arthur & McCann, supra note 2.
                                                   20
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 21 of 24



 1
 2             87.   Plaintiffs reallege and incorporate by reference the allegations in the
 3   preceding paragraphs.
 4             88.   Section 2 of the Voting Rights Act of 1965 prohibits any “standard,
 5   practice, or procedure” which results in a “denial or abridgement of the right of any
 6   citizen of the United States to vote on the account of race or color. 52 U.S.C.A. §
 7   10301(a).
 8             89.   A vote denial in violation of Section 2 is established when (1) a
 9   challenged standard, practice or procedure results in a disparate burden on members of
10   the protected class and (2) under the “totality of the circumstances,” there is a
11   relationship between the challenged practice and the “social and historical conditions”
12   of the group. See Hobbs, F.3d 989 at 1012; see also Navajo Nation Human Rights
13   Comm'n v. San Juan Cty., 281 F. Supp. 3d at 1165 (quoting Thornburg v. Gingles, 478
14   U.S. 30, 47 (1986)).
15             90.   Defendant Rodriguez’s 2018 removal of the early voting site on the
16   Pascua Yaqui Reservation, and subsequent denial of an early voting site on the
17   Reservation in subsequent elections, is a “standard, practice, or procedure” of the
18   County Recorder which lessens the opportunity for Native American voters to vote
19   safely.
20             91.   Yaqui voters continue to endure discrimination and its impacts in the
21   present day. The County Recorder’s denial of an early voting site on the Reservation is
22   a vestige of that discrimination, as her refusal to implement the early voting site results
23   in the diminished opportunity for Native American voters to access the polls compared
24   to neighboring white voters.
25             92.   This denial violates Section 2 of the Voting Rights Act, 52 U.S.C.A. §
26   10301(a), because, under the totality of the circumstances, Native American voters are
27   denied an equal opportunity to meaningfully participate in the political process.
28
                                                   21
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 22 of 24



 1                           SECOND CLAIM FOR RELIEF
 2      (Deprivation of the Fundamental Right to Vote in Violation of the First and
           Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1983)
 3
 4          93.       Plaintiffs reallege and incorporate by reference the allegations in the

 5   preceding paragraphs.

 6          94.       “There is no right more basic in our democracy than the right to

 7   participate in electing our political leaders.” McCutcheon v. FEC, 134 S. Ct. 1434,

 8   1440-41 (2014). The Supreme Court has recognized that “voting is of the most

 9   fundamental significance under our constitutional structure.” See Burdick v. Takushi,

10   504 U.S. 428, 433-44 (1992).

11          95.       When analyzing the constitutionality of a restriction on voting, the Court

12   “must weigh ‘the character and magnitude of the asserted injury to the rights protected

13   by the First and Fourteenth Amendments that the plaintiff seeks to vindicate’ against

14   ‘the precise interests put forward by the State as justifications for the burden imposed

15   by its rule,’ taking into consideration ‘the extent to which those interests make it

16   necessary to burden the plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting Anderson

17   v. Celebrezze, 460 U.S. 780, 789 (1983)).

18          96.       The removal of early voting locations may violate the Constitution when

19   the action disproportionally burdens racial minority voters’ fundamental right to vote.

20   See Common Cause Indiana v. Marion Cty. Election Bd., 311 F. Supp. 3d 949, 954

21   (S.D. Ind. 2018). This burden is particularly concerning when, as could be the case here,

22   voters are disenfranchised by the refusal to provide more accessible early voting. See

23   Common Cause, 311 F. Supp. at 954; Sanchez, 214 F. Supp. 3d at 975-76 (finding that

24   Native American voters lacked equal access to in-person early voting as compared to

25   white voters).

26          97.       The Defendant’s refusal to implement an early voting site on the

27   Reservation is a burden on Native American voters’ right to vote because they are

28   provided fewer options to vote safely than other voters who do not live on reservations.
                                                    22
      Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 23 of 24



 1   Because there is no longer an early voting location on the Reservation, Native American
 2   voters who live on the Reservation must travel two to three hours to get to the closest
 3   early voting location. Voters with no car must rely on public transportation to make the
 4   trip, which is particularly dangerous in the present public health crisis.
 5          98.    Tribal residents who are high-risk for COVID-19 in particular face an
 6   impossible choice because of the burden imposed by the Defendant: abstain from voting
 7   to stay safe, brave the polls on Election Day, or spend several hours on public transit to
 8   vote early and risk infection.
 9          99.    Any interest that the County Recorder proffers does not suffice to justify
10   this immense burden placed on Native American voters. Any cost or staffing would be
11   reimbursed or otherwise mitigated by the Secretary of State, and many locations on the
12   Reservation have or can be equipped with suitable security to ensure ballot security.
13   Perhaps more importantly, the County Recorder, the Tribe, and the Pima County
14   Elections Department have implemented early voting on the Reservation in the past
15   with no issues.
16          100.   Because the burden on the right to vote is far greater than any government
17   interest that the County Recorder could proffer, the denial of an early voting location
18   imposes an unconstitutional burden on the right to vote in violation of the First and
19   Fourteenth Amendments.
20                                    REQUESTED RELIEF
21   WHEREFORE, Plaintiffs request that this Court:
22          1.     Enter a declaratory judgment that Defendant’s actions violate the First
23                 and Fourteenth Amendments, as well as Section 2 of the Voting Rights
24                 Act;
25          2.     Enter preliminary and permanent injunctions ordering Defendant to
26                 reestablish an early voting site and a ballot drop-off location within the
27                 Pascua Yaqui Reservation;
28
                                                   23
     Case 4:20-cv-00432-JAS Document 1 Filed 10/12/20 Page 24 of 24



 1       3.    Award Plaintiffs their costs and reasonable attorneys’ fees incurred in this
 2             action, as authorized by the Voting Rights Act and the Civil Rights
 3             Attorneys Fees Awards Act, 52 U.S.C. § 10310(e) and 42 U.S.C. § 1988;
 4             and
 5       4.    Grant such other relief the Court may deem just and proper.
 6
 7       Dated this 11th day of October, 2020.

 8                                            OSBORN MALEDON, P.A.
 9                                            By      s/ Mary R. O’Grady
10                                                    Mary R. O’Grady
                                                      2929 North Central Avenue
11                                                    Suite 2100
                                                      Phoenix, Arizona 85012-2793
12
13                                                    Danielle Lang*
                                                      Jonathan Diaz*
14                                                    Aseem Mulji*
15                                                    CAMPAIGN LEGAL CENTER
                                                      1101 14th Street NW, Suite 400
16                                                    Washington, DC 20005
17
                                                      Patty Ferguson-Bohnee
18                                                    Indian Legal Clinic
                                                      Arizona State University
19                                                    Sandra Day O’Connor College of
20                                                    Law
                                                      11 East Taylor Street
21                                                    Mail Code 8820
                                                      Phoenix, Arizona 85004
22
23                                                    * Motions for admission pro hac
                                                      vice pending
24
25
                                              Counsel for Plaintiff
26
27
28
                                              24
